DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yancey (U.S. Patent No. 2,250,244).
Regarding Claim 1, Yancey discloses a method for replacing a chemical injection valve (Yancey: Page 2: Column 2: lines 72-75) connected to a well head via an injection line housing (Yancey: 11), where an end of an injection line (Yancey: 18) is provided within the injection line housing (Yancey: 11), the method comprises:
Connecting an injection line plugging tool (Yancey: 16) to the chemical injection valve (Yancey: Page 2: Column 2: lines 72-75); 
Providing threads (Yancey: 26a) in the end of the injection line (Yancey: 18) by means of the injection line plugging tool (Yancey: 16) (Yancey: Page 4: Column 1: lines 40-51: The step of “providing” threads could alternately refer to cutting or forming threads within the injection line or placing a separate element containing threads within the injection line. In this case, threads are provided on interior of holder 26a that is provided with plug 35 which is inserted in the end of the injection line);
Connecting an injection line plug (Yancey: 35) to the threads (Yancey: 26a) of the injection line by means of the injection line plugging tool (Yancey: 16) (Figure 5);
Disconnecting the chemical injection valve (Yancey: Page 2: Column 2: lines 72-75) from the injection line housing (Yancey: 11);
Connecting a further chemical injection valve (Yancey: Page 2: Column 2: lines 72-75) to the injection line housing (Yancey: 11)(valve is replaceable);
Connecting the injection line plugging tool (Yancey: 16) to the further chemical injection valve (Yancey: Page 2: Column 2: lines 72-75)(replacing valve with another requires use of the plugging tool);
Removing the injection line plug (Yancey: 35) from the end of the injection line (Yancey: 18) by means of the injection line plugging tool (Yancey: 16);
Disconnecting the injection line plugging tool (Yancey: 16) from the further chemical injection valve (Yancey: Page 2: Column 2: lines 72-75)(necessary for valve to resume normal function).
Regarding Claim 2, Yancey discloses the method according to claim 1, where the providing threads (Yancey: 26a) in the end of the injection line (Yancey: 18) is performed by:
Rotating the injection line plug (Yancey: 35) into the end of the injection line (Yancey: 18).
Regarding Claim 3, Yancey discloses the method according to claim 1, where the method further comprises:
Using the injection line plugging tool (Yancey: 16) as an upper barrier when the chemical injection valve (Yancey: Page 2: Column 2: lines 72-75) and the further chemical injection valve (Yancey: Page 2: Column 2: lines 72-75) are open (inherently a barrier when present).
Regarding Claim 4, Yancey discloses the method according to claim 1, where the providing threads (Yancey: 26a) in the end of the injection line (Yancey: 18) and connecting the injection line plug (Yancey: 35) to the threads (Yancey: 26a) of the injection line (Yancey: 18) are performed by:
Running an injection line plug (Yancey: 35) into the injection line housing (Yancey: 11) by means of a tool rod (Yancey: 26) of the injection line plugging tool (Yancey: 16).
Regarding Claim 5, Yancey discloses the method according to claim 1, where the method further comprises:
Using the injection line plug (Yancey: 35) as an upper barrier when the chemical injection valve (Yancey: Page 2: Column 2: lines 72-75) has been disconnected from the injection line housing (Yancey: 11) and before the further chemical injection valve (Yancey: Page 2: Column 2: lines 72-75) has been connected to the injection line housing (Yancey: 11).
Regarding Claim 6, Yancey discloses the method according to claim 1, where the method further comprises:
Adding a fluid barrier to the injection line (Yancey: 18).
Regarding Claim 7, Yancey discloses an injection line plugging tool (Yancey: 16) for plugging an injection line (Yancey: 18) provided within an injection line housing (Yancey: 11) of a chemical injection system of an oil/gas well, the tool comprises:
A tool housing (Yancey: 21) with a through bore (Yancey: 24) and a connection interface (Yancey: 23) in a first end of the tool housing (Yancey: 21), where the connection interface (Yancey: 23) is configured to be releasably connected to the injection line housing (Yancey: 11);
A tool rod (Yancey: 26) axially displaceable within the through bore (Yancey: 24) and a tool connection interface (Yancey: 34) provided in a first end of the tool rod (Yancey: 26);
An injection line plug (Yancey: 35) configured to be releasably connected to the tool connection interface (Yancey: 34);
Where the injection line plug (Yancey: 35) is configured to be releasably connected to the tool connection interface (Yancey: 34);
Where the injection line plug (Yancey: 35) is configured to be connected into the injection line (Yancey: 18) by an axial displacement of the tool rod (Yancey: 26).
Regarding Claim 8, Yancey discloses the injection line plugging tool (Yancey: 16) according to claim 7, where the injection line plug (Yancey: 35) is configured to be connected into the injection line (Yancey: 18) by a rotation of the tool rod (Yancey: 26).
Regarding Claim 9, Yancey discloses the injection line plugging tool (Yancey: 16) according to claim 7, where the tool comprises a fluid pressure equalizing system (Yancey: Page 2: Column 2: lines 26-32) for equalizing the pressure of at least parts of the bore with the pressure of the injection line housing (Yancey: 11).
Regarding Claim 10, Yancey discloses the injection line plugging tool (Yancey: 16) according to claim 7, where the connection interface (Yancey: 23) is configured to be releasably connected to a chemical injection valve (Yancey: Page 2: Column 2: lines 72-75) provided in an end of the injection line housing (Yancey: 11).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS S WOOD whose telephone number is (571)270-5954. The examiner can normally be reached Monday through Thursday 8:30 AM - 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) - 270 - 3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DOUGLAS S. WOOD
Examiner
Art Unit 3679



/DOUGLAS S WOOD/           Examiner, Art Unit 3679                                                                                                                                                                                             
/Matthew Troutman/           Supervisory Patent Examiner, Art Unit 3679